                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

SHON O’NEIL WILLIAMS                                                                 PLAINTIFF
v.                                                     CIVIL ACTION NO. 5:18-cv-P169-TBR
TONYA RAY et al.                                                                  DEFENDANTS
                                  MEMORANDUM OPINION
        Plaintiff Shon O’Neil Williams filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the action will be dismissed.

                                  I. SUMMARY OF CLAIMS

        Plaintiff is a prisoner at the McCracken County Regional Jail (MCRJ). He names as

Defendants in their individual and official capacities MCRJ Jailer Tonya Ray and Captain Steven

Carter. He also names as Defendants MCRJ food service provider Summit Foods as well as the

MCRJ.

        Plaintiff alleges that upon his arrival at MCRJ he let Defendants know that he is allergic

to turkey and chicken based products. He states that he was put on a vegetarian diet. He states,

“I am not a vegetarian and have sent numerous complaints in the proper chain of command and

have been reassured by empty promises that the problem would be resolved.” He further asserts

that it is cruel and unusual punishment to force him to “eat beans for my main course everyday

for my entire incarceration while the rest of the inmate population eats a balanced four food

group meal.” He asserts that he should be given pork or beef to accommodate his needs.

        As relief, Plaintiff asks for monetary damages and to be released from confinement.
                                           II. ANALYSIS
        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

        The constitutional prohibition against cruel and unusual punishment found in the Eighth

Amendment to the Constitution “does not mandate comfortable prisons, and only those

deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to

form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991)

(internal quotation marks and citations omitted). With regard to food, the Eighth Amendment

only requires that prisoners must receive adequate nutrition to maintain normal health; the food

need not be tasty or aesthetically pleasing. See Cunningham v. Jones, 567 F.2d 653, 659-60 (6th

Cir. 1977). “If the prisoner’s diet . . . is sufficient to sustain the prisoner in good health, no



                                                   2
constitutional right has been violated.” Alexander v. Carrick, 31 F. App’x 176, 179 (6th Cir.

2002).

         Here, Plaintiff does not allege facts suggesting that he has suffered any harm resulting

from being limited to a vegetarian diet, and he fails to state a claim under the Eighth

Amendment. See Richmond v. Settles, 450 F. App’x 448, 456 (6th Cir. 2011) (affirming

dismissal of claim based on inadequate nutrition where the plaintiff failed to allege that his

health suffered as a result of the alleged deprivation of meals). Moreover, Plaintiff’s desire to

have beef and pork instead of beans to provide protein does not state a constitutional violation.

See Hudson v. Caruso, 748 F. Supp. 2d 721, 730 (W.D. Mich. 2010) (“While plaintiffs may want

to have halal meat entrees rather than vegetarian entrees and non-meat substitutes, their food

preferences, as prisoners, are limited.”). Plaintiff has failed to state a claim upon which relief

may be granted.

                                        III. CONCLUSION
         For the foregoing reasons, by separate Order, the Court will dismiss the instant action.
Date:    February 25, 2019




cc:     Plaintiff, pro se
        Defendants
        McCracken County Attorney
4413.009




                                                  3
